Citation Nr: 1616773	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  06-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with anxiety disorder and depression prior to April 4, 2005, and subsequent to June 1, 2005.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).

3.  Entitlement to special month compensation (SMC) at the 38 U.S.C.A. § 1114(s) rate.


REPRESENTATION

Appellant represented by:	Joseph Moore, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He died in July 2012.  The appellant is his surviving spouse.  In August 2012, the Veteran's claim was dismissed due to his death.  Thereafter, the appellant sought and was granted substitution.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over this appeal has subsequently been transferred to the Des Moines, Iowa, RO.

In December 2010, the Veteran was granted service connection for major depressive disorder and anxiety secondary to PTSD.  The issue of an increased initial rating for PTSD with major depression and anxiety was remanded for further development.

In a December 2013 decision, the Board adjudicated this appeal with regard to entitlement to an initial rating higher than 50 percent for PTSD with anxiety and depression for the periods prior to April 4, 2005, and as of June 1, 2005, granting increases to 70 percent for both periods.  At that time, the Board remanded the issue of TDIU for further development.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the December 2013 decision insofar as it denied ratings higher than 70 percent for PTSD, and remanded the issues of entitlement to an initial rating higher than 70 percent for PTSD with anxiety disorder and depression prior to April 4, 2005, and entitlement to an initial rating higher than 70 percent for PTSD with anxiety disorder and depression as of June 1, 2005, to the Board for action consistent with the terms of the JMR.  


FINDINGS OF FACT

1.  Prior to April 4, 2005, and as of June 1, 2005, the Veteran's PTSD with anxiety disorder and depression resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or symptoms of similar severity, duration, and frequency.

2.  The Veteran's PTSD with anxiety disorder and depression rendered him unable to secure or maintain substantially gainful employment.

3.  As of March 23, 2011, the Veteran met the schedular criteria for SMC at the rate specified at 38 U.S.C.A. § 1114(s) based on TDIU based on his PTSD symptoms alone and a 60 percent rating for coronary artery disease.


CONCLUSIONS OF LAW

1.  Prior to April 4, 2005, the criteria for a rating higher than 70 percent for PTSD with anxiety disorder and depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  As of June 1, 2005, the criteria for a rating higher than 70 percent for PTSD with anxiety disorder and depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  Throughout the appeals period, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2015).

4.  The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2004 with regard to the underlying service connection claim and in May 2006 with regard to the TDIU claim.  The July 2004 notice failed to address how VA determines the degree of disability and the effective date of the disability as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was contained in the May 2006 notice letter after the initial adjudication of the PTSD claim, the November 2004 grant of service connection.  The agency of original jurisdiction (AOJ) has readjudicated the increased rating claim as recently as February 2014.  These facts show that the timing defect in the notice has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in October 2004, November 2005, June 2006, November 2007, and January 2012.  These examinations contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Increased Initial Rating - PTSD

The Veteran was originally granted service connection for PTSD in the November 2004 rating decision at issue.  At that time, he was awarded a 10 percent rating, effective May 27, 2004.  He appealed that rating.

In an August 2005 rating decision, the Veteran was awarded a temporary total rating from April 4, 2005, to May 31, 2005, for hospitalization.  Thereafter, his rating was returned to 10 percent.

In a March 2006 rating decision, the Veteran's PTSD rating was increased to 30 percent effective May 27, 2004, the temporary total rating was undisturbed, and his rating was increased to 30 percent effective June 1, 2005.

In a December 2010 rating decision, the Veteran's PTSD rating was increased to 50 percent effective May 27, 2004.

In a February 2014 rating decision, the Veteran's PTSD rating was increased to 70 percent effective May 27, 2004, the temporary total rating was undisturbed, and his rating was increased to 70 percent effective June 1, 2005.

The Board will likewise not disturb the existing temporary total rating.  Therefore, the issues herein decided will be entitlement to a rating higher than 70 percent for PTSD prior to April 4, 2005 (prior to the temporary total) and entitlement to a rating higher than 70 percent for PTSD as of June 1, 2005, as reflected on the title page.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under that General Rating Formula, the current 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit stated: 

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Language in Vasquez-Claudio indicates that symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

What this case makes clear is that first the Board must look at the symptoms suffered by the Veteran and if he has a symptom or symptoms listed in a given set of criteria, or a symptom or symptoms of similar severity, frequency, and duration to those listed, then the Board must assess of whether those symptoms or symptom result in the level of impairment corresponding to the criteria.  This level of impairment is generally stated in the initial words of each set of criteria; for example, total occupational and social impairment for the 100 percent rating and occupational and social impairment with deficiencies in most areas or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal for the 30 percent rating (although the 70 percent criteria does not strictly adhere to this description).

A.  Prior to April 4, 2005

Prior to April 4, 2005, the Veteran's symptoms included anxiety, depression, difficulty finding or keeping a job, angry outbursts, and fatigue.  See generally VA treatment records, July 2004 Vet Center letter.  Moreover, the Veteran's symptoms were repeatedly rated on the Global Assessment of Functioning (GAF) Scale.  The GAF scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  His GAF score for this period was generally in the 41 to 50 range, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  At the time of his initial domiciliary admission in February 2005, this dropped to 30, indicating behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or inability to function in almost all areas.

As noted below in the TDIU section, the Veteran was found to be unemployable due to his PTSD symptoms during this period.  The question then becomes whether he was also totally socially impaired.

In a July 2004 Vet Center letter, the Veteran's social worker noted social isolation.  Nevertheless, the record shows good relationships with family members and one close friend during this period.  Throughout this period, the Veteran maintained a good relationship with his wife, the current appellant.  During his initial domiciliary admission for 18 days in February 2005 the Veteran went home on weekend pass on two occasions.  The second time, his wife had gait problems necessitating hospital admission and the Veteran requested that he be discharged so he could take care of her.  Likewise, earlier records also noted that the Veteran had "average" relationships with his adult children and his sister.  See December 2003 private psychological evaluation.  His February 2005 domiciliary program records note that once his regularly scheduled programming was simplified to accommodate his memory problems, he attended more socialization activities.  Thus, while impaired, the record does not show total social impairment.

With regard to the specific symptom of suicidal ideation, the Board notes that this is one of the illustrative symptoms used to describe the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  The criteria for a 100 percent rating include the example of "persistent danger of hurting self or others."  See id.  The Veteran repeatedly denied this and homicidal ideations during routine treatment.  Mental health high risk patient assessments in July 2004, January 2005, and February 2005 all found that the Veteran was not a high risk patient, meaning in relevant part that he was not considered a danger to himself or others.  In February 2005, however, he reported passive suicidal thoughts, noting that thoughts of his family prevented him from acting on these thoughts.  At his April 2005 RO hearing, the Veteran reported a history of "suicidal tensions."  Thus, while some suicidal ideation was shown prior to April 4, 2005, the Veteran was not found to be a danger to himself during this period and, therefore, this symptom did not render him totally socially impaired.

Based on the above, the Veteran's PTSD with anxiety disorder and depression resulted in occupational and social impairment with deficiencies in most areas prior to April 4, 2005.  This is consistent with the current 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  The Board notes the inconsistency in the Veteran's reports of suicidal ideation.  Even if this symptom was underreported, it is still consistent with the criteria for a 70 percent rating unless they result in the Veteran being a persistent danger to himself.  This is not shown here and, in fact, the medical evidence of record specifically and repeatedly found him not to be a high risk patient who posed a persistent danger to himself or others.  Ultimately, the Veteran's ability to maintain relationships with his wife, children, sister, and friend prevent a finding of total social impairment.  Below, the Board is granting TDIU for this period based on unemployability, but as total social impairment is not shown during this period, a 100 percent scheduler rating is not warranted.

B.  As of June 1, 2005

After his hospitalization, the Veteran's earlier symptoms continued.  In their statements, the Veteran's children noted a decline in him during the years immediately prior to his death.

Again, the Veteran was found to be unemployable due to his PTSD symptoms during this period.  The question then becomes whether he was also totally socially impaired.

In a November 2005 VA treatment record, he reported avoiding crowds.  He did not attend church or other organized events.  He belonged to a couple of veterans' organizations, but did not attend meetings.  He would occasionally eat out with his wife, but generally stayed at home.  When he ran errands with his wife, he would remain in the car.

At the time of his November 2005 VA examination, the Veteran and his wife reported many problems with anger, a lack of patience, and a desire to isolate.  This was reiterated in a December 2005 VA treatment record wherein the Veteran reported considerable irritability particularly when he was out in public and someone did "something stupid" and he had to restrain himself from physically assaulting them.

Despite this, the Veteran was continually found not to be a high risk patient, meaning that he was not considered a danger to himself or others, on repeated mental health high risk patient assessments.

A March 2006 record notes that the Veteran had begun attending meetings of various veterans' organization, but this is contradicted by the June 2006 examination which again noted that he did not attend these meetings because he found them too crowded.  Although this examiner did not find an increase in the Veteran's social or occupational impairment, the Veteran reported losing his temper recently and hitting someone.  Additionally, he appeared to have alienated most of his relatives, including his children.

In June 2007, a VA psychiatrist found that the Veteran was unable to work due to his mental disorders.

The November 2007 VA examination noted that the Veteran did not want to socialize and thought about suicide quite often.  He stated that he had few activities and did not attend family events like graduations.  His best friend continued to call him, but he had difficulty maintaining these conversations.  He described loving feelings towards his family but detachment or estrangement from others.

A June 2008 VA treatment records noted that the Veteran did not socialize, but had excellent social support from his wife.  A group treatment record that month noted that the Veteran had been drinking heavily and his wife had "filed papers."  He stated that he wanted to save his marriage.

The Veteran was involuntarily admitted to the Substance Use Disorder program in June 2008 pursuant to court commitment by his family.  His wife removed all firearms from the home.  He was released from domiciliary care in August 2008 and returned home with his wife.  She continued to provide him with excellent social support.

A May 2009 VA treatment record notes the appellant's concern that the Veteran was drinking alcohol and taking his medications at a faster rate than prescribed.  He denied suicidal or homicidal ideation at that time.

A June 2009 psychiatry noted referenced the Veteran progressively worsening PTSD symptoms and found that he was incapable of working productively at that time despite treatment.

A November 2010 VA treatment record noted that the Veteran was no longer attending his PTSD group.

At the time of his June 2012 VA examination, the Veteran reported that he and his wife would go to the casino or out to eat once a month.  He avoided going out to stores and restaurants because crowds made him anxious.  He reported minimal contact with his neighbors and was unable to recall any of their names.  He rarely left the house and mainly sat at the kitchen table staring out the window.  Nevertheless, this examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  He was assigned a GAF score of 55.

Ultimately, the Veteran committed suicide in July 2012.  This has been attributed to his service connected PTSD.  See October 2012 Rating Decision.

Based on the above, the Veteran's PTSD with anxiety disorder and depression resulted in occupational and social impairment with deficiencies in most areas as of June 1, 2005.  This is consistent with the current 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  The record reflects significant strain on his interpersonal relationships, particularly with his family, but not total social impairment.  Moreover, the Veteran's symptoms do not reflect gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although the Veteran socially isolated, he remained able to communicate coherently and able to perform activities of daily living and did not exhibit any grossly inappropriate behaviors.  He noted that he did not know the names of his neighbors, but that was attributed to his unwillingness to socialize, not memory loss.  He reported some hallucinations, but there was no evidence of persistent hallucinations or delusions.  He was generally oriented.  

While the Veteran was clearly a danger to himself on July [redacted], 2012, his suicide was the first indication of record that his PTSD symptoms had increased in severity to the point where he became a persistent danger to himself or others.  The Board acknowledges that the event of that day could be characterized as gross impairment of thought process and inappropriate behavior as well as a danger to himself.  Indeed, in the medical evidence of record prior to his suicide, the Veteran was repeatedly found not to be a persistent danger to himself or others and the evidence showed that he did not have gross impairment of thought process or grossly inappropriate behavior.  Thus, the Veteran's symptoms prior to his suicide do not include those enumerated in the rating criteria for a 100 percent rating.  Likewise, the Veteran's recorded symptoms of unemployability, social isolation, anxiety, depression, and irritability are not of similar severity to the illustrative examples.  As explained below, the Veteran has been found to be unemployable for this period.  Below, the Board is granting TDIU for this period based on unemployability, but as total social impairment is not shown prior to the Veteran's suicide, a 100 percent scheduler rating is not warranted.

C.  Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably described the Veteran's disability level and symptomatology and provided for higher ratings for more severe symptoms, specifically total social impairment.  Additionally, as discussed below, TDIU is available for total occupational impairment without total social impairment. As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Similarly, his reported missing of some information due to his hearing loss is contemplated by the schedule which accounts for both thresholds and word recognition.  

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran was also service connected for coronary artery disease, a surgical scar, and a left leg condition.  There is no indication that the combination of these disabilities resulted in an exceptional circumstance not contemplated by the rating schedule.  Moreover, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran met the schedular requirements for TDIU due to his PTSD rating alone.  See 38 C.F.R. § 4.16(a).  

The issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD for this period.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The record shows that the Veteran was last employed full time in April 2002.  Since then, he reported three failed attempts at employment in 2003, each lasting no more than two days.

Turning to the question of whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, the Board notes that the Veteran did not participate in gainful employment at any point during the claim period.  The Veteran has been unemployed since 2002.  His Vet Center social worker specifically found him unemployable due to his PTSD symptoms.  See June 2004 Vet Center Letter.  This opinion is not contradicted in the record during this period.  Resolving reasonable doubt in favor of the Veteran, TDIU is granted.




IV.  Special Monthly Compensation

Based on the Veteran's disability ratings, the issue of entitlement to special monthly compensation (SMC) at the housebound rate has been raised.

In order to qualify for SMC at the housebound rate, the Veteran must have a single service-connected disability rated 100 percent and either: (1) has an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of a service-connected disability or disabilities.  Permanently housebound means the Veteran is substantially confined, as a direct result of a service-connected disability or disabilities, to his dwelling or the immediate premises (or, if institutionalized, to the ward or clinical areas), and it is reasonably certain that the service-connected disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Above, the Veteran is awarded TDIU based solely on his PTSD.  The Court has held that a TDIU may satisfy the total rating element under section 1114(s), but only when, as here, that award is predicated on a single disability, rather than on multiple service-connected disorders.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of "service-connected disability rated as total" for section 1114(s) purposes).

During the appeals period, the Veteran was also service connected for coronary artery disease status post myocardial infarction and coronary artery bypass graft and its associated scar and for a left leg condition.  As of March 23, 2011, the Veteran's coronary artery disease was rated 60 percent disabling.  See August 2011 rating decision.  Thus, the requirements for SMC at the housebound rate have been met as of March 23, 2011.


ORDER

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with anxiety disorder and depression prior to April 4, 2005, and subsequent to June 1, 2005, is denied.

TDIU is granted.

As of March 23, 2011, special monthly compensation at the rate specified at 38 U.S.C.A. § 1114(s) is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


